J-A22023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: G.M.S., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: M.S., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 381 MDA 2020

            Appeal from the Order Entered February 21, 2020
  In the Court of Common Pleas of Columbia County Juvenile Division at
                         No(s): 206-OC-2018,
                 207-OC-2018, CP-19-DP-0000015-2016,
                       CP-19-DP-0000016-2016

 IN THE INTEREST OF: H.R.S., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: M.S., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 382 MDA 2020

            Appeal from the Order Entered February 21, 2020
  In the Court of Common Pleas of Columbia County Juvenile Division at
                    No(s): CP-19-DP-0000016-2016

 IN RE: G.M.S., A MINOR              :    IN THE SUPERIOR COURT OF
                                     :         PENNSYLVANIA
                                     :
 APPEAL OF: M.S., FATHER             :
                                     :
                                     :
                                     :
                                     :
                                     :    No. 383 MDA 2020

            Appeal from the Order Entered February 21, 2020
   In the Court of Common Pleas of Columbia County Orphans' Court at
                          No(s): 206-OC-2018
J-A22023-20


    IN RE: H.R.S., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: M.S., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 384 MDA 2020

               Appeal from the Order Entered February 21, 2020
      In the Court of Common Pleas of Columbia County Orphans' Court at
                             No(s): 207-OC-2018


BEFORE: SHOGAN, J., STABILE, J., and MURRAY, J.

MEMORANDUM BY SHOGAN, J.:                             FILED OCTOBER 23, 2020

       M.S. (“Father”) appeals from the orders entered on February 21, 2020,

that involuntarily terminated his parental rights and changed the permanency

goals from reunification to adoption with respect to his daughters, G.M.S.,

born in March of 2014, and H.R.S., born in April of 2015 (collectively, “the

Children”).1 After careful review, we affirm.

       We summarize the relevant facts and procedural history as follows.     In

July of 2015, Columbia County Children and Youth Services (“CYS”) initiated

services for this family due to concerns regarding substance abuse, housing

instability, and the parenting skills of Father and Mother. N.T., 12/4/19, at

10–11.    On November 17, 2015, Father and Mother were incarcerated on


____________________________________________


1By the same orders, the court involuntarily terminated the parental rights of
K.B. (“Mother”). Mother timely filed notices of appeal, which we address by
separate memorandum.

                                           -2-
J-A22023-20


charges involving the possession of methamphetamine. Id. at 13, 57, 114;

CYS Exhibits 11, 13.

       Due to Father’s and Mother’s incarceration and substance abuse, CYS

filed dependency petitions in March of 2016.        N.T., 12/4/19, at 14.   The

juvenile court adjudicated the Children dependent on April 6, 2016, and placed

them in foster care. Id.; Findings of Fact, Conclusions of Law and Order,

2/21/20, at 2, ¶ 5.        The court established reunification as the Children’s

permanency goal. N.T., 12/4/19, at 19. In furtherance of that goal, Father

and Mother were required to participate in drug and alcohol evaluations and

follow all recommendations, as well as submit to random drug screens and

refrain from illegal drug use. Id. at 17. Father and Mother also were required,

inter alia, to complete parenting classes and demonstrate an increase in

parenting skills and knowledge. Id. at 18.

       During the past four plus years in which the Children have been

dependent, Father mostly has been confined in prison, halfway houses, or

rehabilitation centers, the latter of which were conditions of his parole. After

Father’s arrest on November 17, 2015, he pleaded guilty to the charge of

manufacture, delivery, or possession of illegal drugs,2 for which he received a

maximum sentence of twenty-four months of incarceration followed by a

consecutive sentence of eight months of probation.         CYS Exhibit 13 at 3.



____________________________________________


2   35 P.S. § 780-113 (a)(30).

                                           -3-
J-A22023-20


Father was admitted into the State Intermediate Punishment (“S.I.P.”)

program. N.T., 12/4/19, at 55. The orphans’ court found that Father “was

incarcerated from November 17, 2015[,] until August 25, 2017[,] at various

locations . . . . [and] incarcerated in Luzerne County Prison from August 25,

2017[,] through February 6, 2018[,] due to a charge of escape . . . for which

Father entered a plea of guilty.” Findings of Fact, Conclusions of Law, and

Order, 2/21/20, at 5, ¶¶ 49–50; N.T., 1/8/20, at 72, 74, 83–84. As a result,

Father was removed from the S.I.P. program. N.T., 12/4/18, at 55; N.T.,

1/8/20, at 107. Father was released on December 27, 2018. N.T., 1/8/20,

at 87. Thereafter, Father resided with his mother, but only until February 28,

2019, when he was re-incarcerated for violating his parole by using

methamphetamine. Id. at 92–95, 108. Father was confined until July 30,

2019, at which time he was released and began residing in his own apartment.

Id. at 95–97.      However, Father again violated his parole by using

methamphetamine. Id. at 103–104. He was re-incarcerated and placed in a

rehabilitation facility on November 15, 2019. Id. at 97.

     In the interim, on November 2, 2018, CYS filed petitions for a goal

change to adoption and petitions for the involuntary termination of Father’s

parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (5), (8), and (b).     A




                                    -4-
J-A22023-20


hearing on the petitions occurred on December 4, 2019, and January 8, 2020.3

CYS presented the testimony of the Children’s caseworker, Brittany Hacker.

Father testified on his own behalf, and he revealed that he was then residing

in a rehabilitation center. N.T., 1/8/20, at 99.




____________________________________________


3  During the hearing, an attorney-guardian ad litem (GAL) represented the
legal and best interests of the Children, then four and five years old. However,
the orphans’ court had appointed separate counsel to represent the Children’s
legal interests. The GAL stated on the record in open court that legal counsel
had previously informed the court that there was no conflict between the
Children’s legal and best interests. N.T., 12/4/19, at 2-6. Therefore, the
Children’s legal counsel did not represent the Children at the hearing.

       We conclude that the court complied with In re Adoption of L.B.M.,
161 A.3d 172 (Pa. 2017), which held that, pursuant to 23 Pa.C.S. § 2313(a),
a child who is the subject of a contested involuntary-termination proceeding
has a statutory right to counsel, who discerns and advocates for the child’s
legal interests and which the Court defined as a child’s preferred outcome.
L.B.M., 161 A.3d at 180. In addition, the court complied with In re T.S., 192
A.3d 1080 (Pa. 2018), which held that, in cases where there is no conflict
between a child’s legal and best interests, a GAL “representing the child’s best
interests can also represent the child’s legal interests. . . .” Id. at 1092; see
also In re Adoption of K.M.G., 219 A.3d 662, 670 (Pa. Super. 2019) (en
banc) (citation omitted), appeal granted in part, 221 A.3d 649 (Pa. 2019)
(holding that this Court

       does not have the authority [to] review sua sponte whether a
       conflict existed between counsel’s representation and the child’s
       stated preference in an involuntary termination of parental rights
       proceeding. Rather, . . . this Court’s authority is limited to raising
       sua sponte the issue of whether the orphans’ court violated
       Section 2313(a) by failing to appoint any counsel for the [c]hild
       in a termination hearing.).

(emphases in original).



                                           -5-
J-A22023-20


       By orders dated and entered on February 21, 2020, the orphans’ court

involuntarily terminated Father’s parental rights and changed the Children’s

permanency goals to adoption.4           Father timely filed notices of appeal and

concise statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b), which this Court consolidated sua sponte. The orphans’

court filed a Rule 1925(a) opinion on March 5, 2020.

       On appeal, Father presents the following issues for our review, which

we have re-ordered for ease of disposition:

          1. Did the [orphans’] court commit an error of law and abuse
             of discretion when it determined that [CYS] presented clear
             and convincing evidence in support of terminating the
             parental rights of [F]ather?

          2. Did the [orphans’] court commit an error of law and abuse
             of discretion when it determined that [CYS] proved by clear
             and convincing evidence that termination was appropriate
             under 23 Pa.C.S.A. § 2511(a)(5) and § 2511(a)(8) when the
             [C]hildren were not removed from Father’s care because he
             was incarcerated five (5) months prior to the [C]hildren
             becoming dependent?

          3. Did the [orphans’] court commit an error of law and abuse
             of discretion when it determined that the conditions that
             lead [sic] to the removal of the [C]hildren continue to exist
             and termination of parental rights would best serve the
             needs and welfare of the [C]hildren, where Father
             completed parenting classes, drug/alcohol counseling and
             classes and was one month from being released from state
             prison when [CYS] filed the Petitions for Goal Change and
             Involuntary Termination of Parental Rights?


____________________________________________


4  The GAL stated on the record in open court that it is in the Children’s best
interests that Father’s parental rights be terminated and their goals be
changed to adoption. N.T., 12/4/19, at 6.

                                           -6-
J-A22023-20


         4. Did the [orphans’] court commit an error of law and abuse
            of discretion when it determined that the best interest of the
            [the C]hildren would be served by terminating parental
            rights when testimony from the caseworker supported a
            bond between [F]ather and [C]hildren and there was no
            testimony, expert or otherwise, concerning the effect on the
            [C]hildren of permanently severing the bond with [F]ather?

         5. Did the [orphans’] court commit an error of law and abuse
            of discretion when it determined that [CYS] presented clear
            and convincing evidence in support of changing the goal
            from reunification to adoption?

Father’s Brief at 17–19.

      We review Father’s first issue for an abuse of discretion as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of

                                      -7-
J-A22023-20


     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     The relevant provisions of Section 2511 in this case are as follows.

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                    * * *

         (5) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency for a period of at least six months, the conditions
         which led to the removal or placement of the child continue
         to exist, the parent cannot or will not remedy those
         conditions within a reasonable period of time, the services
         or assistance reasonably available to the parent are not
         likely to remedy the conditions which led to the removal or
         placement of the child within a reasonable period of time
         and termination of the parental rights would best serve the
         needs and welfare of the child.

                                    * * *

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.

                                     -8-
J-A22023-20



                                          * * *

       (b) Other considerations.―The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S. § 2511(a)(1), (5), (8), (b).

       We review the termination orders pursuant to Section 2511(a)(1). See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc) (stating that,

this Court need only agree with any one subsection of Section 2511(a), in

addition to Section 2511(b), in order to affirm the termination of parental

rights).5

       With respect to Section 2511(a)(1), “the moving party must produce

clear and convincing evidence of conduct, sustained for at least the six months

prior to the filing of the termination petition, which reveals a settled intent to

____________________________________________


5 Based on this disposition, we need not review Father’s second and third
issues on appeal. However, it is important to note that Sections 2511(a)(5)
and (8) do not provide a basis for the termination of Father’s parental rights
because, at the time of the Children’s placement, Father was incarcerated.
Therefore, contrary to the statutory requisite, the Children were not removed
from his care. See In re C.S., 761 A.2d 1197 (Pa. Super. 2000) (en banc)
(stating that Section 2511(a)(5) and (8) did not provide a basis for
terminating the father’s parental rights when he was incarcerated at the time
of the child’s removal from the mother’s care).


                                           -9-
J-A22023-20


relinquish parental claim to a child or a refusal or failure to perform parental

duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citing In re

Adoption of R.J.S., 901 A.2d 502, 510 (Pa. Super. 2006)). Further,

      Once the evidence establishes a failure to perform parental duties
      or a settled purpose of relinquishing parental rights, the court
      must engage in three lines of inquiry: (1) the parent’s explanation
      for his or her conduct; (2) the post-abandonment contact between
      parent and child; and (3) consideration of the effect of termination
      of parental rights on the child pursuant to Section 2511(b).

Id. (quoting In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1998)).

      In In re Adoption of S.P., 47 A.3d 817 (Pa. 2012), our Supreme Court

discussed In re Adoption of McCray, 331 A.2d 652 (Pa. 1975), a case

wherein the Court considered the issue of the termination of parental rights

of incarcerated persons involving abandonment, which is currently codified at

Section 2511(a)(1). The S.P. Court stated:

      Applying in McCray the provision for termination of parental
      rights based upon abandonment, now codified as § 2511(a)(1),
      we noted that a parent “has an affirmative duty to love, protect
      and support his child and to make an effort to maintain
      communication and association with that child.” Id. at 655. We
      observed that the father’s incarceration made his performance of
      this duty “more difficult.” Id.

Adoption of S.P., 47 A.3d at 828. Continuing to quote McCray, 331 A.2d at

655, the S.P. Court continued:

      [A] parent’s absence and/or failure to support due to incarceration
      is not conclusive on the issue of abandonment. Nevertheless, we
      are not willing to completely toll a parent’s responsibilities during
      his or her incarceration. Rather, we must inquire whether the
      parent has utilized those resources at his or her command
      while in prison in continuing a close relationship with the



                                     - 10 -
J-A22023-20


      child. Where the parent does not exercise reasonable firmness
      in declining to yield to obstacles, his other rights may be forfeited.

Adoption of S.P., 47 A.3d at 828 (emphasis added); see also In re B.,N.M.,

856 A.2d 847, 855 (Pa. Super. 2004) (stating that a parent does not perform

his parental duties by displaying a “merely passive interest in the development

of the child”).

      With respect to Section 2511(b), we have explained, “Intangibles such

as love, comfort, security, and stability are involved in the inquiry into the

needs and welfare of the child.” In re C.M.S., 884 A.2d 1284, 1287 (Pa.

Super. 2005) (citation omitted). Further, the trial court “must also discern

the nature and status of the parent-child bond, with utmost attention to the

effect on the child of permanently severing that bond.” Id. (citation omitted).

However, “[i]n cases where there is no evidence of any bond between the

parent and child, it is reasonable to infer that no bond exists. The extent of

any bond analysis, therefore, necessarily depends on the circumstances of the

particular case.” In re K.Z.S., 946 A.2d 753, 762–763 (Pa. Super. 2008)

(citation omitted).

      Father argues that CYS failed to satisfy its burden of proof with respect

to Section 2511(a)(1). Specifically, Father contends that he never expressed

a desire to relinquish his parental rights; he did everything in his power to

perform his parental duties while incarcerated; and he exercised reasonable

firmness in maintaining his relationship with the Children. Father’s Brief at




                                     - 11 -
J-A22023-20


28. In addition, Father asserts that he completed parenting classes and drug

and alcohol counseling while incarcerated. Id. at 29.

      The orphans’ court found that Father did indeed complete a parenting

course while incarcerated. Findings of Fact, Conclusions of Law and Order,

2/21/20, at 8, ¶ 75; N.T., 12/4/19, at 40, 48, 123. Likewise, as part of his

parole conditions, Father completed inpatient drug and alcohol rehabilitation.

N.T., 12/4/20, at 40–41, 123. However, the court found that Father “has

failed to achieve the minimum requirements necessary to be reunified with

the Children largely because Father continues to use illegal drugs . . . .”

Findings of Fact, Conclusions of Law and Order, 2/21/20, at 2, ¶ 17.

      Father’s own testimony supports the court’s finding insofar as he

acknowledged relapsing on methamphetamine in November of 2019. N.T.,

1/8/20, at 103–104, 108. In addition, the CYS caseworker, Brittany Hacker,

testified that Father tested positive for amphetamine and methamphetamine

on October 18, 2019. N.T., 12/4/19, at 38. Further, Ms. Hacker testified that

Father did not cooperate with random drug testing on September 6, 2019,

September 9, 2019, or November 25, 2019. Id. at 36–40. Finally, by the

time of the subject proceeding, Father was again residing in a drug and alcohol

rehabilitation center. Id. at 42, 113. As such, the record demonstrates that

Father did not comply with the permanency objective to refrain from illegal

drug use and to participate in a random drug testing.




                                    - 12 -
J-A22023-20


      Because of Father’s drug addiction and related illegal activity, as well as

his escape from the halfway house, Father was confined for all but

approximately    six   non-consecutive        months   during   the   Children’s

dependencies.    Ms. Hacker testified that Father requested visitations and

telephone calls with the Children while confined in prison, a halfway house, or

a rehabilitation facility. N.T., 1/8/20, at 26. Ms. Hacker testified that she

attempted to schedule visitation and telephone calls, but they were not always

permitted, such as when he was incarcerated at State Correctional Institution-

Camp Hill. Id. at 25–26. Similarly, Ms. Hacker’s attempts were unsuccessful

on occasion due to Father’s prison counselor not returning her telephone calls.

Id.

      In total, CYS scheduled thirty-three visits for Father and the Children,

and Father attended seventeen of them. N.T., 1/8/20, at 14. Specifically, in

2016, Father had no visits with the Children. N.T., 12/4/19, at 124. In 2017,

Father resided in the halfway house for the majority of that year, and he

participated in eight of thirteen scheduled visits. N.T., 1/8/20, at 25; N.T.,

12/4/19, at 85, 125. In fact, between April of 2017 through August of 2017,

Father was permitted unsupervised visits in the community with the Children.

N.T., 12/4/19, at 127–128.      Father’s visits with the Children reverted to

supervised at some time unspecified in the record. Id. at 128. In 2018, no

visits occurred between Father and the Children. Id. at 85, 125. Ms. Hacker

testified that in 2019, Father attended nine of twenty scheduled visits, for a


                                     - 13 -
J-A22023-20


total of ten hours spent with the Children that year. Id. at 86; N.T., 1/8/20,

at 18–19.

      Ms. Hacker testified that Father made efforts to satisfy his permanency

plan, including communicating with the Children and CYS, but he has done so

inconsistently. N.T., 12/4/19, at 100, 112–113, 120. Ms. Hacker testified,

“[N]one of the objectives or tasks have been fully completed which would

allow for reunification.” Id. at 100.

      Based on the foregoing, we conclude that the record evidence supports

the court’s decision to terminate Father’s parental rights pursuant to Section

2511(a)(1).    Father’s conduct throughout this case, well beyond the six

months immediately preceding the filing of the termination petition, has

evidenced Father’s refusal or failure to perform his parental duties to the

Children. Therefore, Father’s first issue on appeal fails.

      In his fourth issue, Father argues that the court abused its discretion in

terminating his parental rights under Section 2511(b).       Specifically, Father

urges that CYS failed to present evidence regarding whether termination is in

the best interest of the Children. We disagree.

      To the extent Father maintains that CYS did not provide expert

testimony regarding the effect on the Children of severing their alleged bond

with him, this Court has stated, “[T]he court is not required to use expert

testimony.    Social workers and caseworkers can offer evaluations as well.

Additionally, Section 2511(b) does not require a formal bonding evaluation.”


                                        - 14 -
J-A22023-20


In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal citations

omitted).

     The following case law also is relevant:

     While a parent’s emotional bond with his or her child is a major
     aspect of the subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.
     In re K.K.R.S., 958 A.2d 529, 533–536 (Pa. Super. 2008). The
     mere existence of an emotional bond does not preclude the
     termination of parental rights. See In re T.D., 949 A.2d 910 (Pa.
     Super. 2008) (trial court’s decision to terminate parents’ parental
     rights was affirmed where court balanced strong emotional bond
     against parents’ inability to serve needs of child). Rather, the
     orphans’ court must examine the status of the bond to determine
     whether its termination “would destroy an existing, necessary and
     beneficial relationship.” In re Adoption of T.B.B., 835 A.2d 387,
     397 (Pa. Super. 2003). As we explained in In re A.S., 11 A.3d
     473, 483 (Pa. Super. 2010),

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and should
            also consider the intangibles, such as the love, comfort,
            security, and stability the child might have with the foster
            parent. Additionally, this Court stated that the trial court
            should consider the importance of continuity of
            relationships and whether any existing parent-child bond
            can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

     Furthermore, our Supreme Court has stated, “Common sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” In re T.S.M., 71 A.3d at 268. The Court directed that in weighing

the bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”       Id. at 269.    The T.S.M. Court

                                       - 15 -
J-A22023-20


observed, “Children are young for a scant number of years, and we have an

obligation to see to their healthy development quickly. When courts fail . . .

the result, all too often, is catastrophically maladjusted children.” Id.

      Instantly, Ms. Hacker testified that the Children “have a bond” with

Father, and that they refer to him as “Dad.” N.T., 12/4/19, at 129. However,

she testified that the Children are also bonded to their foster parents, with

whom they have resided since December of 2016.            Id. at 107–108.    Ms.

Hacker testified as follows on direct examination:

      Q. Have you had the opportunity to see the [C]hildren in the home
      with the foster parents and how often?

      A. I have, yes. I visit them once a month in the foster home.

      Q. How did the girls refer to the foster parents?

      A. They refer to them as Mommy and Daddy.

      Q. Have you observed them interact with the foster parents?

      A. Yes.

      Q. What observations have you made?

      A. They are very bonded with the foster parents. They are very
      loving towards them. They are constantly giving [foster mother]
      hugs. . . . And they are loving and affectionate to [foster father].

N.T., 12/4/19, at 107–108.

      Ms. Hacker testified that the Children’s bond with Father is different than

that shared with the foster parents.       Specifically, she testified that the

Children’s bond with Father is not as strong as the bond with the foster

parents. N.T., 12/4/19, at 129. She explained that when the Children would

                                     - 16 -
J-A22023-20


see Father they would say, “‘Daddy.’      They wanted to play.    But with the

[foster parents] I see more like love and affection . . . in that bond. Where

[with] Dad, they were playing[;] they were having fun. Dad brought them

gifts and toys.” Id. at 129–130. We conclude that Ms. Hacker’s testimony

supports the termination of Father’s parental rights pursuant to Section

2511(b) insofar as it reveals that the Children share a bond of sorts with

Father but have a parent-child with their foster parents.

      In sum, the testimonial evidence demonstrates that the Children’s

developmental, physical, and emotional needs and welfare will be served by

terminating Father’s parental rights. The orphans’ court found, based on the

totality of the testimonial evidence, that:

      Father’s long-term drug addiction, and the active phases of that
      addiction[,] are chronic, as well as Father’s incarceration, and all
      of the above render, and have rendered, Father unable and
      unavailable to provide for the basic needs of the Children. Father
      has tried to “get clean,” and it is our hope that he can maintain
      permanent sobriety and recovery, but the Children are real, living,
      breathing, growing young humans who need stability and
      predictability in their lives, and Father is and has been unable to
      provide that for the Children. Frankly, regardless of any good
      intentions of Father (which has not been consistently the case),
      he has been given more than four (4) years to step up and be a
      sober, stable, employed, fully performing [f]ather who can provide
      a stable home for the Children, and he has been unable to do so.
      It is time to terminate his parental rights and give the Children a
      chance at stability, predictability and normalcy.

Findings of Fact, Conclusions of Law and Order, 2/21/20, at 7, ¶ 68.

Therefore, Father’s fourth issue fails.




                                     - 17 -
J-A22023-20


      In his fifth and final issue, Father argues that the court abused its

discretion in changing the Children’s permanency goals from reunification to

adoption.     Father asserts that CYS “did not afford [him] the opportunity,

knowing he was going to be released from incarceration, the chance to prove

that he could support [the] [C]hildren.” Father’s Brief at 24–25. In addition,

Father asserts that he “has taken steps to substantially comply with” the

Children’s permanency plans; therefore, it was not in their best interest to

change their goals. Id. at 25. We disagree.

      We likewise review this issue for an abuse of discretion. In re R.J.T.,

9 A.3d 1179, 1190 (Pa. 2010). Section 6351(f) of the Juvenile Act, 42 Pa.C.S.

§ 6301, et seq., provides as follows, in relevant part:

      (f) Matters to be determined at permanency hearing.—

      At each permanency hearing, a court shall determine all of the
      following:

            (1) The continuing necessity for and appropriateness of the
            placement.

            (2) The appropriateness, feasibility and extent of
            compliance with the permanency plan developed for the
            child.

            (3) The extent of progress made toward alleviating the
            circumstances which necessitated the original placement.

            (4) The appropriateness and feasibility of the current
            placement goal for the child.

            (5) The likely date by which the placement goal for the
            child might be achieved.




                                      - 18 -
J-A22023-20


         (5.1) Whether reasonable efforts were made to finalize the
         permanency plan in effect.

         (6) Whether the child is safe.

                                      * * *

         (9) If the child has been in placement for at least 15 of
         the last 22 months . . . whether the county agency has
         filed or sought to join a petition to terminate parental rights
         and to identify, recruit, process and approve a qualified
         family to adopt the child . . . .

42 Pa.C.S. § 6351(f)(1)–(6), (9). “These statutory mandates clearly place the

trial court’s focus on the best interests of the child.” In re S.B., 943 A.2d

973, 978 (Pa. Super. 2008) (citation omitted).         “Safety, permanency, and

well-being of the child must take precedence over all other considerations.”

Id. (citation omitted) (emphasis in original). Moreover, the burden is on the

child welfare agency “to prove the change in goal would be in the child’s best

interest.” In re D.P., 972 A.2d 1221, 1227 (Pa. Super. 2009).

      Father’s contention that CYS did not provide him the opportunity “to

prove that he could support” the Children is without merit. Father’s Brief at

25. At the time of the subject proceeding, which was nearly four years after

the Children’s adjudication, Father was residing in a rehabilitation facility.

N.T., 1/8/20, at 99. Ms. Hacker testified that Father failed to inform her that

he had returned to a rehabilitation facility. N.T., 12/4/19, at 113. Rather, in

the same week that the subject proceeding commenced, Father’s paramour

advised Ms. Hacker that Father was in the facility.        Id.     Throughout the

Children’s   dependencies,   Father   had      not   overcome    his   addiction   to

                                      - 19 -
J-A22023-20


methamphetamines.         He continually violated his parole conditions by

relapsing, which resulted in his confinement for all but six non-consecutive

months during the relevant period. It follows that the record does not support

Father’s contention that he “substantially” complied with the Children’s

permanency plans.     Ms. Hacker’s testimony demonstrates that Father was

inconsistent in his compliance efforts, and that none of the objectives have

been fully completed. N.T., 12/4/19, at 100, 112–113, 120. The evidence

wholly supports the court’s decision to change the Children’s permanency

goals to adoption. Accordingly, we affirm the orders granting CYS’s petitions

to involuntarily terminate Father’s parental rights and to change the Children’s

goals to adoption.

      Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/23/2020




                                     - 20 -